                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                   :                             CIVIL ACTION
                                 :
       v.                        :
                                 :
LT. D. PRESSLEY, LAURA BANTA,    :
JAMES MCINTEL, GENA CLARK,       :
J. TERRA, THOMAS C. GRENEVICH,   :
M. NASH, LT. KULL, C/O WILLIAMS, :
C/O BARRETTO, C/O MARTINEZ and   :
UNKNOWN CORRECTIONAL OFFICERS :                                NO. 18-5196

                                      MEMORANDUM OPINION

Savage, J.                                                                                 March 9, 2020
        Pursuant to Federal Rule of Civil Procedure 60(a) and (b)(4), the plaintiff, Quintez

Talley, moves for relief from our December 13, 2018 order dismissing his complaint as

frivolous. 1 He contends that it is the product of a mistake or otherwise void because in

the accompanying memorandum opinion we dismissed his American with Disabilities Act

(ADA) claims against prison officials in their entirety on the basis that “Title II does not

authorize suits against government officers in their individual capacities.” 2 He observes

that in one of his more recent cases we considered ADA Title II claims brought against

prison officials in their official capacities on the merits. 3

                                         LEGAL STANDARD

        Rule 60(a) authorizes district courts to correct an order if it contains “a clerical

mistake or a mistake arising from oversight or omission . . . .” FED. R. CIV. P. 60(a). It


        1   Dec. 13, 2018 Order at ¶ 6 (ECF No. 6).
        2 Pl.’s Mot. for Relief from J. or Order at 1-2 (ECF No. 10). See Dec. 13, 2018 Memo. Op. at 7

(quoting Williams v. Hayman, 657 F. Supp. 2d 488, 502 (D.N.J. 2008)) (ECF No. 5).
       3 Pl.’s Mot. for Relief from J. or Order at 1-2. See Talley v. Clark, No. 18-5315, at *6-7 & n.20 (E.D.

Pa. Aug. 5, 2019) (memorandum opinion).
“applies when the record indicates that the court intended to do one thing but, by virtue

of a clerical mistake or oversight, did another.” JAMES WM. MOORE                       ET AL.,   MOORE’S

FEDERAL PRACTICE § 60.11[1][a].             “The mistake to be corrected must be clerical or

mechanical, because Rule 60(a) does not provide relief from substantive errors . . . .” Id.

        Rule 60(b)(4) authorizes district courts to relieve a party from a void judgment.

FED. R. CIV. P. 60(b)(4). To be void, a judgment must be “totally beyond a court’s power

to render,” not simply wrongly decided. MOORE                 ET AL.,   MOORE’S FEDERAL PRACTICE §

60.44[1][a]. Nor is a motion under Rule 60(b)(4) a substitute for an appeal. Id.

                                                ANALYSIS

        In Talley v. Clark, No. 2:18-cv-5315, Talley indicated in his response to the

defendants’ motion to dismiss that his ADA claims were against them in their official

capacities. 4 Although Talley did not plead this fact in his complaint, mindful of his pro se

status, we construed the claims as alleging official capacity liability and considered them

on the merits. 5

        In this case, Talley gave no indication that he asserted ADA claims against the

defendants in their official capacities. Indeed, the only reference to an ADA claim is in

paragraph two of his complaint: “Plaintiff’s American with Disabilities Act (‘ADA’) claims

are brought pursuant to 42 U.S.C. § 12131-12165 [i.e., Title II].”6 Talley’s “Legal Claims”

section asserts claims for violations of the Eighth and Fourteenth Amendments and for

intentional infliction of emotional distress, but no ADA claim. 7


        4   Pl.’s Response at 2 (ECF No. 11).
        5Talley v. Clark, No. 18-5315, at *6-7 (E.D. Pa. Aug. 5, 2019) (memorandum opinion). Talley
alleged ADA discrimination and retaliation. We dismissed both claims for failure to state a claim. Id. at *7.
        6   Compl. at ¶ 2 (ECF No. 2).
        7   Id. at ¶¶ 28-32.

                                                     2
        Nonetheless, we observed in our memorandum opinion that Title II does not

authorize ADA claims against officers in their individual capacities. 8 Because Talley

asserted no official capacity claims, we dismissed his ADA claims, if any, on this basis. 9

The dismissal was not a clerical error. Nor was our order void. We unquestionably had

jurisdiction over Talley’s claims alleging constitutional and, possibly, ADA violations by

prison personnel. It was within our power to dismiss them.

        Talley may believe it was legal error to dismiss any ADA claim. We disagree.

Talley made a passing mention of the ADA and made no attempt to assert an ADA claim

against any defendants in their official capacities. If we had considered such a claim on

the merits, we would have been obliged to dismiss it for failing to state a claim. But, even

if the dismissal were somehow error, Talley’s recourse was an appeal, not a Rule

motion. 10




        8   Dec. 13, 2018 Memo. Op. at 7.
        9   Id.
       10 We also note that although we granted Talley leave to file an amended complaint, he failed to do

so. Dec. 13, 2018 Order at ¶ 6.

                                                    3
